Gray, C. J.
The defendant’s contract, (whether it is to be considered in the nature of an indorsement, of a guaranty or of suretyship,) having been made after the note had once been delivered, requires proof of a distinct consideration to support it. The agreement between Pond and the bank, which is the only consideration relied on, not being proved to have been made known to the defendant, is no sufficient consideration for his promise. Ellis v. Clark, 110 Mass. 389. The defendant therefore was not liable on the note, and cannot be required to contribute to its payment. Judgment for the defendant